FILED

MAR l 9 2013
UNITED STATES DISTRICT COURT cl k _ _
F<>RTHEDISTRI@T<>FLHMBIA c.,::t§:‘.;?t.,%'z‘:;::t:§:'e:z':::.::ia

Richard Earl Moses, Jr., )
)

Plaintiff, )

)

v. ) Civil Action No. 13-0072 (UNA)

)

United States of America et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on review of the plaintiff s pro se complaint and
application to proceed in forma pauperis The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § 191 5A (requiring dismissal of a prisoner’s complaint upon
a determination that the complaint fails to state a claim upon which relief can be granted).

The plaintiff is a prisoner at the Federal Correctional Institution in Ray Brook, New
York. He sues the United States of America, the Department of Justice, the Drug Enforcement
Administration, and the Bureau of Alcohol, Tobacco, Firearrns and Explosives for false arrest,
false imprisonment, and "substantial rights violations," stemming from his conviction. Compl. at
l. Plaintiff claims that he has suffered "commercial injury" from his 25-year prison sentence
obtained "by fraudulant [sic] means" and demands $125 million in damages. Ia’. at 2.

Since the success of plaintiff s challenge to his conviction and sentence based on the
asserted grounds would necessarily void his conviction, plaintiff cannot recover monetary
damages in a civil action without first showing that he has invalidated the conviction by
"revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a

state tribunal authorized to make such determination, or . . . a federal court’s issuance of a writ of

habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Plaintiff has made no such

showing. Hence, this case will be dismissed. A separate order accompanies this Memorandum

  

Opinion. _`

z  f id . 3 "> "t \

at t / / 

_,'  tr L/‘ ~_;¢.;t»./;'/)i
/2\ United States District Judge

Date: March l ~’ ,2013 '